DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received June 7, 2022 has been entered. Support for the Amendment is provided by the Applicant’s original disclosure including ¶85-89 of the Specification.
Response to Arguments
	The Applicant’s arguments and remarks received June 7, 2022 traversing the March 9, 2022 Non-Final Rejection have been fully considered and are persuasive in view of the Amendment. New grounds of rejection are asserted below in view of the Amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0076575 to Ramunno in view of US2009/0309689 to Pavlovic et al. and US2018/0034219 to Tyler et al.

	Regarding Claim 1, RAMUNNO discloses a multifunctional high-voltage connector (Fig. 3 terminal assembly 110 is a high voltage connector), comprising: an upper cover (Fig. 3 cover 156); a pedestal (Fig. 3 lower section of terminal housing 122) detachably assembled with the upper cover (Fig. 3 cover 156); a conductive connection structure fixedly mounted to the upper cover (Fig. 3 fuse 12 fixed to cover 156); two mating terminals (Fig. 3 terminals 118, 120) spaced apart from each other in a length direction of the multifunctional high-voltage connector (Fig. 3 direction L), and each of the mating terminals being fixedly mounted to the pedestal (terminals 118 and 120 are mounted to terminal housing 122); and a harness assembly (Fig. 3 cable 14, para. 18) fixedly mounted to the pedestal (as shown by Fig. 3 where section 120 is mounted to the lower portion of 122); the conductive connection structure (fuse 12 connecting terminals 118, 120 Fig. 3 and para. 29) being used to connect the two mating terminals in series (para. 25 “electrical current may pass between the first and second terminals 18, 20 because the fuse 12 electrically connects the first and second terminals 18, 20 through the fuse element 28”, para. 29), and the harness assembly being directly connected to one of the mating terminals (cable 14 connected to terminal 120).

    PNG
    media_image1.png
    305
    549
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    219
    565
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    159
    478
    media_image3.png
    Greyscale

Figures 1-3 of RAMUNNO	
	The upper cover of RAMUNNO comprises an outer shell and an inner shell fixed inside the outer shell, and the inner shell provided with an opening in a height direction of the multifunctional high-voltage connector and at least one insulation sheet, each insulation sheet is fixed to a respective location of the inner shell., the insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell, and the pedestal is provided with an opening facing the upper cover, the inner shell received in the opening of the pedestal.
	RAMUNNO does not disclose that the inner shell has another opening exposing a portion of the outer shell in a height direction of the multifunctional high-voltage connector as required by the claim.
	However, US2009/0309689 to Pavlovic et al. (“PAVLOVIC”) discloses a fuse holder for an electrical fuse having a first housing portion with an outer shell (second housing portion lid 16) and inner shell (first housing portion base 12) which is electrically insulating (abstract, ¶ [0031]-[0033]) and enables use of a fuse without its own insulation material, suitable for high power applications (¶ [0006]), while providing a convenient mechanism for connecting and disconnecting the fuse (abstract, ¶ [0031]-[0033]). 

    PNG
    media_image4.png
    538
    385
    media_image4.png
    Greyscale

PAVLOVIC Fig. 1, lid 16 (claimed outer shell) base 12 (claimed inner shell) fuse 28
	The PAVLOVIC inner shell comprises an opening exposing a portion of the outer shell in a height direction of the connector (upper opening depicted by Fig. 1 near label 14 where the fuse 28 is inserted) as claimed. A seal 18 is provided between the inner shell and outer shell (Fig. 1, seal 18 between lid 16 and base 12).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the inner shell of RAMUNNO to comprise another opening, the opening exposing a portion of the outer shell in a height direction of the connector as claimed. The motivation for doing so would have been to provide a convenient way of inserting and replacing an all metal fuse of RAMUNNO (Fig. 2, fuse element 28, ¶ [0020]), permitting use of an all metal fuse desirable for high power applications, as taught by PAVLOVIC.
	RAMUNNO does not disclose the pedestal comprises a mounting seat and a base fixedly attached to the mounting seat configured and structured as claimed wherein the base comprises a first bottom plate portion and a first shell protruding upwardly from the first bottom plate portion in the height direction of the multifunctional high-voltage connector: the mounting seat comprises a second bottom plate portion and a mounting portion protruding upwardly from the second bottom plate portion in the height direction of the multifunctional high- voltage connector: and the first shell is positioned inside the mounting portion.
	TYLER discloses a high voltage connector comprising a pedestal (Fig. 2, header connector 102) comprising a mounting seat (Fig. 2, header chamber 152) and a base fixedly attached to the mounting seat (Fig. 2, bottom of header connector 102): the base comprises a first bottom plate portion (Fig. 2, ) and a first shell (Fig. 2 shield 162, see also Fig. 9 shield 162) protruding upwardly from the first bottom plate portion in the height direction of the multifunctional high-voltage connector (as shown by Fig. 2, Fig. 9): the mounting seat comprises a second bottom plate portion (flange 126 portion, Fig. 2) and a mounting portion protruding upwardly from the second bottom plate portion in the height direction of the multifunctional high- voltage connector (Fig. 2, header housing 120 extending up from flange 126): and the first shell is positioned inside the mounting portion (as shown by Fig. 9). TYLER further discloses the connector structure provides a high power connection suitable for hybrid and electric vehicle high power applications that provides a compact structure that is simple to tool and is touch-safe (abstract, ¶4).

    PNG
    media_image5.png
    325
    387
    media_image5.png
    Greyscale

Figure 2 of TYLER
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified RAMUNNO to such that the pedestal comprises a mounting seat and a base fixedly attached to the mounting seat configured and structured as claimed wherein the base comprises a first bottom plate portion and a first shell protruding upwardly from the first bottom plate portion in the height direction of the multifunctional high-voltage connector: the mounting seat comprises a second bottom plate portion and a mounting portion protruding upwardly from the second bottom plate portion in the height direction of the multifunctional high- voltage connector: and the first shell is positioned inside the mounting portion. The motivation for doing so would have been to provide a high power connection structure suitable for hybrid and electric vehicle high power applications that provides a compact structure that is simple to tool and is touch-safe as taught by TYLER.
	Regarding Claim 2, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 1, wherein the conductive connection structure comprises: a main body portion (Fig. 2, fuse housing 24); and two conductive connection portions (Fig. 2, fuse contacting ends 34, 38) respectively positioned at both ends of the main body portion in the length direction (as shown by Fig. 2), and each of the conductive connection portions is connected to the main body portion (as shown by Fig. 2); the two conductive connection portions of the conductive connection structure are used to respectively insert into the two mating terminals (34, 38 extend through slots 40, 42 and connect to terminals 130, 120).
	Regarding Claim 3, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 2, wherein the conductive connection structure is a one-piece structure, and each conductive connection portion directly protrudes from the main body portion in a height direction (as shown by Fig. 2).
	Regarding Claim 4, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 2, wherein the conductive connection structure is a fuse (as discussed above, fuse 12 is a conductive connection structure as claimed).
	Regarding Claims 5 and 14, RAMUNNO is relied upon as above and further discloses each of the two conductive connection portion and the main body portion of the conductive connection structure are accommodated in the inner shell via the opening of the inner shell (as shown by Fig. 6 138, 134).
	RAMUNNO further discloses the upper cover comprises an insulation sheet, each insulation sheet being fixed to a respective location of the inner shell (Fig. 1, seal 150 with ribs 154 surrounding 143) and the insulation sheet isolates the conductive connection structure form the outer shell at the opening of the inner shell (as shown by Fig. 1).
	RAMUNNO is silent with respect to the insulating seal comprising a plurality of insulation sheets, and instead, depicts in the figures a square-ring shaped insulating seal sheet. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have modified the square-ring seal 150 with ribs 154 to comprise a plurality sheets as claimed. The motivation for doing so would have been to provide a structure that is suitable to provide the same function and purpose as the seal 150 more generally taught by RAMUNNO and to do so using nothing more than ordinary skill to achieve the predictable result of an insulating structure comprising a plurality of insulation sheets. Furthermore, this structure provides the common sense attribute of being suitable for piece by piece installation rather which may facilitate assembly.
	Regarding Claim 6, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 5, wherein the insulation sheet has: an isolating portion extending in a width direction (ribs 154 extend in a width direction); and a fixing portion positioned on one side of the isolating portion in the width direction and extending in the height direction (ring shaped body portion 152 of seal 150); the isolating portion of the insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell, and the fixing portion is fixed to the inner shell (para. 131 and Fig. 6 illustrate ring portion 152 secures to 143 and “seal 150 disposed about the cavity portion 143 of the terminal housing 122”).
	Regarding Claim 7, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the insulation sheet further has: a plurality of supporting portions extending in the height direction and disposed opposite to the fixing portion (including flange 146), and the supporting portion is supported between the isolating portion and the outer shell (as shown by Fig. 6 where insulating flange 146 is between ribs 154 and outer shell 156 portion 160 which inserts over inner shell portion 122 and 148).
	Regarding Claim 8, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the number of the fixing portion (fig. 6, 152) of the insulation sheet is two (Fig. 6 element 152 comprises four in number portions consisting of each side of the seal and accordingly comprises two fixing portions), and the two fixing portions are respectively formed on both sides of the isolating portion in the width direction (formed on sides of the two rib members 154 configured as claimed); the number of the insulation sheet is one (one seal 150), and the isolating portion of the insulation sheet extends in the length direction and covers the whole surface of the entire conductive connection structure facing the outer shell (where terminal housing 122 and terminal housing 22 covers the conductive connection structure); or the number of insulation sheets is two (seal 150 comprises two sides), and the two insulation sheets are spaced apart from each other in the length direction and respectively cover both ends of the conductive connection structure in the length direction (as shown by Fig. 6 where sides of seal 150 are spaced apart to form a space to fit around and accommodate section 143).
	Regarding Claim 9, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the fixing portion of the insulation sheet is provided as one in number (Fig. 6 element 152 comprises one portion); the insulation sheet is provided as four in number and disposed in two pairs (the insulation sheet comprises four sides), the two pairs of insulation sheets are spaced apart from each other in the length direction (as shown by Fig. 6 to form a space to fit around section 143); the two insulation sheets of each pair are disposed facing each other in the width direction and respectively cover both ends of the conductive connection structure in the width direction (as shown by Fig. 6).
	Regarding Claim 10, RAMUNNO is relied upon as above and further discloses a battery product, comprising a battery assembly (abstract and Figures 9-11, battery assembly 180), a box and a multifunctional high-voltage connector (Fig. 9-11, where the high voltage connectors 110, 210, 310 includes a box), wherein the multifunctional high-voltage connector comprises an upper cover (as discussed above with respect to claim 1), a conductive connection structure (as discussed above with respect to claim 1), two mating terminals (as discussed above with respect to claim 1), and a harness assembly (as discussed above with respect to claim 1); the pedestal is detachably assembled with the upper cover and is fixedly mounted to the box (as discussed above with respect to claim 1); the conductive connection structure is fixedly mounted to the upper cover (as discussed above with respect to claim 1), and the conductive connection structure is used to connect the two mating terminals in series (as discussed above with respect to claim 1); the two mating terminals are spaced apart from each other in a length direction (as discussed above with respect to claim 1), and each of the mating terminals is fixedly mounted to the pedestal (as discussed above with respect to claim 1); the harness assembly is fixedly mounted to the pedestal, and the harness assembly is directly connected to one of the mating terminals (as discussed above with respect to claim 1); the battery assembly is directly connected to the other of the mating terminals (as shown by Figures 9-11).
	Modifying RAMUNNO as asserted above with respect to Claim 1 results in the claimed invention, wherein the upper cover comprises: an outer shell an inner shell fixed inside the outer shell, and the inner shell is provided with an opening exposing a portion of the outer shell in a height direction of the multifunctional high-voltage connector and at least one insulation sheet, each insulation sheet is fixed to a respective location of the inner shell, and Advisory Actionthe insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell: and the pedestal is provided with an opening facing the upper cover, the inner shell is received in the opening of the pedestal.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified RAMUNNO to such that the pedestal comprises a mounting seat and a base fixedly attached to the mounting seat configured and structured as claimed wherein the base comprises a first bottom plate portion and a first shell protruding upwardly from the first bottom plate portion in the height direction of the multifunctional high-voltage connector: the mounting seat comprises a second bottom plate portion and a mounting portion protruding upwardly from the second bottom plate portion in the height direction of the multifunctional high- voltage connector: and the first shell is positioned inside the mounting portion. The motivation for doing so would have been to provide a high power connection structure suitable for hybrid and electric vehicle high power applications that provides a compact structure that is simple to tool and is touch-safe as taught by TYLER.
	Regarding Claim 11, RAMUNNO is relied upon as above and further discloses the battery product according to claim 10, wherein the conductive connection structure comprises: a main body portion (including 122, of Fig. 3); and two conductive connection portions respectively positioned at both ends of the main body portion in the length direction (mounting end 30 and contacting end 36 each for coupling to terminal 18 and 20 as shown by Fig. 2, also shown by 136 and 130 of Fig. 5), and each of the conductive connection portions is connected to the main body portion (as shown by Fig. 3); the two conductive connection portions of the conductive connection structure are used to respectively insert into the two mating terminals (118, 120 of Fig. 3 also shown by Fig. 5).
	Regarding Claim 12, RAMUNNO is relied upon as above and further discloses the battery product according to claim 11, wherein the conductive connection structure is an one-piece structure, and each conductive connection portion directly protrudes from the main body portion in a height direction (as shown by Fig. 2 and Fig. 6 138 and 134 extending upward).
	Regarding Claim 13, RAMUNNO is relied upon as above and further discloses the battery product according to claim 11, wherein the conductive connection structure is a fuse (Fig. 2, Fig. 1, Fig. 6, including fuse element 28 of fuse 12).
	Regarding Claim 15, RAMUNNO is relied upon as above and further discloses the battery product according to claim 14, wherein the insulation sheet has: an isolating portion extending in a width direction (rib portions 154, Fig. 6; Fig. 2 terminal housings 22 and 122 are also insulating and extends in a width direction); and a fixing portion positioned on one side of the isolating portion (Fig. 6, 152) in the width direction and extending in the height direction (as shown by Fig. 6); the isolating portion of the insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell (the ribs 154 isolate the inner portion 143 from outer container 156; also electrically insulating terminal housing 22 isolates the conductive connection structure as claimed), and the fixing portion is fixed to the inner shell (portion 150 abuts inner shell surface 143).

    PNG
    media_image6.png
    360
    243
    media_image6.png
    Greyscale

Fig. 6 of RAMUNNO section showing insulating terminal housing 122 and seal 150
	Regarding Claim 16, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the insulation sheet further has: a plurality of supporting portions extending in the height direction (flange 146 comprises a plurality of walls abutting seal 150) and disposed opposite to the fixing portion, and the supporting portion is supported between the isolating portion and the outer shell (insulating flange 146 is between the isolating portion of seal 150 and outer shell including 156 and 160).
	Regarding Claim 17, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the fixing portion of the insulation sheet is provided as two in number (ring shaped portion 152 has four sides and comprises two sections), and the two fixing portions are respectively formed on both sides of the isolating portion (152 is formed on two sides of isolating cavity portion 143) in the width direction; the insulation sheet is provided as one in number (seal 150 comprises one insulating sheet), and the isolating portion of the insulation sheet extends in the length direction and covers the whole surface of the entire conductive connection structure facing the outer shell (as discussed above, insulating terminal housing portion 143 of Fig. 6 surrounds the conductive connection structure as does insulating terminal housing portion 22 of Fig. 2).
	Regarding Claim 18, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the fixing portion of the insulation sheet is provided as one in number (Fig. 6 ring portion 152 of seal 150); the insulation sheet is provided as four in number and disposed in two pairs (seal 150 comprises four sides disposed in two pairs), the two pairs of insulation sheets are spaced apart from each other in the length direction (as shown above in Fig. 6 to surround cavity 144 and cavity portion 143); the two insulation sheets of each pair are disposed facing each other in the width direction and respectively cover both ends of the conductive connection structure in the width direction (as shown above in Fig. 6 where seal 150 including each portion surrounds and covers ends of the conductive connection structure within cavity 144).
	Regarding Claim 19, RAMUNNO and is relied upon as above with respect to the multifunctional high-voltage connector according to claim 6.
	RAMUNNO does not disclose wherein the inner shell has a recessed groove at a side facing the outer shell, and the fixing portion of the insulation sheet is inserted into the recessed groove and fixed with the inner shell.
	Regarding Claim 20, RAMUNNO is relied upon as above with respect to the multifunctional high-voltage connector according to claim 1, wherein the base comprises a first bottom plate portion (Fig. 6 lower section of terminal housing 122) and two assembling portions spaced apart from each other in the length direction (slot 140 with first terminal 118 extending therefrom spaced apart from terminal 120 and slot 142) and protruding from the first bottom plate portion in the height direction (terminals 120 and 118 and slot 140 and 142 protrude from terminal housing base section 122) each of the two assembling portions is positioned between a first end part and a second end part of the base (as shown by Fig. 6); and the two mating terminals are respectively fixed with the two assembling portions (as shown by Fig. 6).


    PNG
    media_image7.png
    289
    303
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    349
    417
    media_image8.png
    Greyscale

Figure 2 and 9 of TYLER
	Regarding Claim 21, RAMUNNO is relied upon as above with respect to the multifunctional high-voltage connector according to claim 1.
	While RAMUNNO is silent with respect to the features of Claim 21, TYLER discloses wherein one of the two mating terminals is exposed from a lower side of the first bottom plate portion in the height direction of the multifunctional high-voltage connector (Fig. 7, terminals 114 for example; see also Fig. 2, terminals 114).
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified RAMUNNO to comprise the structure claimed wherein one of the two mating terminals is exposed from a lower side of the first bottom plate portion in the height direction of the multifunctional high-voltage connector, as taught by TYLER. The motivation for doing so would have been to use a configuration known in the art to be suitable for a lower portion structure that facilitates connection as taught by TYLER. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,  82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 22, RAMUNNO is relied upon as above with respect to the multifunctional high-voltage connector according to claim 1.
	While RAMUNNO is silent with respect to the features of Claim 22, TYLER discloses wherein each of the two mating terminals comprises a protective shell fixed to the first shell of the base (as shown by Fig. 9 for example, touch guards 124 around terminals 114).  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified RAMUNNO to comprise the claimed structure in order to use a configuration known in the art to provide a suitable structure for high voltage connectors as taught by TYLER. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,  82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 23, RAMUNNO is relied upon as above with respect to the multifunctional high-voltage connector according to claim 1.
	While RAMUNNO is silent with respect to the features of Claim 23, TYLER discloses wherein the inner shell has two extending portions which respectively extend outwardly from two sides of the opening of the inner shell in the length direction of the multifunctional high-voltage connector, the two extending portions are fixedly connected to the outer shell (as shown by Fig. 2 including flange 126 extending around connector 102 in all directions and guide features 128).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified RAMUNNO to comprise the claimed structure wherein the inner shell has two extending portions which respectively extend outwardly from two sides of the opening of the inner shell in the length direction of the multifunctional high-voltage connector, the two extending portions are fixedly connected to the outer shell. The motivation for doing so would have been to provide a structure known to be suitable for use in high voltage connectors. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,  82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 24, RAMUNNO is relied upon as above with respect to the battery product according to claim 10.
	While RAMUNNO is silent with respect to the features of Claim 24, TYLER discloses wherein one of the two mating terminals is exposed from a lower side of the first bottom plate portion in the height direction of the multifunctional high-voltage connector (as shown by Fig. 2, terminals 114).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified RAMUNNO to comprise the claimed structure wherein one of the two mating terminals is exposed from a lower side of the first bottom plate portion in the height direction of the multifunctional high-voltage connector. The motivation for doing so would have been to use a structure known in the art to be suitable for high voltage connectors as taught by TYLER. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,  82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 25, RAMUNNO is relied upon as above with respect to the battery product according to claim 10.
	While RAMUNNO is silent with respect to the features of Claim 25, TYLER discloses wherein each of the two mating terminals comprises a protective shell fixed to the first shell of the base (as shown by Fig. 9 for example, touch guards 124 around terminals 114).    
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified RAMUNNO to comprise the claimed structure wherein each of the two mating terminals comprises a protective shell fixed to the first shell of the base. The motivation for doing so would have bene to use a structure known to provide a protective shell suitable for high voltage connectors as taught by TYLER. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,  82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 26, RAMUNNO is relied upon as above with respect to the battery product according to claim 10.
	While RAMUNNO is silent with respect to the features of Claim 26, TYLER discloses wherein the inner shell has two extending portions which respectively extend outwardly from two sides of the opening of the inner shell in the length direction of the multifunctional high-voltage connector, the two extending portions are fixedly connected to the outer shell (as shown by Fig. 2 including flange 126 extending around connector 102 in all directions and guide features 128).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified RAMUNNO to comprise the claimed structure wherein the inner shell has two extending portions which respectively extend outwardly from two sides of the opening of the inner shell in the length direction of the multifunctional high-voltage connector, the two extending portions are fixedly connected to the outer shell. The motivation for doing so would have been to use a structure known in the art to be suitable for high voltage connectors as taught by TYLER. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,  82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lapland University of Applied Sciences PhD Thesis, High Voltage Components in Commercial Vehicles, T. Matti. (Year: 2017) discloses high voltage connection structures for electric vehicles.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729